PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board that upheld the denial of his left knee injury claim on the grounds that he failed to carry his burden of proof by showing that his injury “arose out of’ his employment. We affirm.
Claimant worked on a production assembly line. On the day of his injury, claimant retrieved a part from the parts bin and then stopped to speak with a coworker about a work-related subject. When claimant took a step to return to his task, his left knee buckled and audibly “popped.” The shop floor is level and there was no evidence that claimant slipped, twisted, or tripped over anything on the floor. Subsequently, claimant was diagnosed with a left medial meniscus tear.
The Board concluded that claimant failed to show that his left-knee condition arose out of his employment because he had failed to establish any causal connection between the injury and his work activities other than the mere fact that the step occurred at work. Norpac Foods, Inc. v. Gilmore, 318 Or 363, 867 P2d 1373 (1994). That conclusion is supported by substantial evidence.
Affirmed.